SENTENCIA
I
El Tribunal ha evaluado los señalamientos de la peticio-naria Madeline V. Candelario de Efrón en la Moción de reconsideración presentada contra la Sentencia de 30 de agosto de 1993 del Tribunal de Apelaciones, Sección Norte. La acoge como un certiorari. Por versar sobre las mismas controversias, lo consolida con el CE-93-573 y expide am-bos recursos.
*962II
En las circunstancias particulares del presente caso, concluimos que el Juez del Tribunal de Apelaciones, Hon. Rafael Ortiz Carrión, no debió intervenir en su decisión.
Aclarado este extremo y evaluados los otros plantea-mientos de la peticionaria Candelario de Efrón, y vistos los fundamentos de la Resolución del Tribunal Superior, Sala de San Juan (Hon. José E. Broco Oliveras, Juez), de 30 de abril de 1990, se revoca la Sentencia del Tribunal de Ape-laciones de 30 de agosto de 1993.

Se devolverán a instancia los autos originales para la continuación de los procedimientos.

Lo pronunció, manda el Tribunal y certifica el señor Se-cretario General. El Juez Asociado Señor Rebollo López concurrió con el resultado mediante opinión escrita. El Juez Asociado Señor Hernández Denton no intervino.
(.Fdo.) Francisco R. Agrait Liado Secretario General